Per Curiam.
This case is brought here on a reserved question; that is, whether a person offered as a witness, was competent to prove the plaintiff’s account. The witness was admitted to be one of the corporators named in the act of incorporation. ' It was not shown that she had any special interest, other than that of a corporator generally. It was objected that the witness, though not named as such, was one of the plaintiffs.
The facts shown here do not distinguish this case from that of any other stockholder or member of a corporation. So far as she was shown to have had an interest it went to her credibility, (2 R. S., § 238, p. 80,) not to her competency as a witness. .5 Ind. 544.
The judgment is affirmed, with 5 per cent, damages and costs.